TESCO Expects 2009 Results to Include One-Time Charges For Immediate Release Trading Symbol: "TESO" on NASDAQ January 7, 2010 Houston, TexasTesco Corporation ("TESCO" or the "Company") today announced that it expects its 2009 reported results to include pre-tax charges of approximately $15.0 to $19.0 million.These charges relate primarily to a $13.0 to $16.0 million non-cash adjustment to the Company's inventory, an impairment of approximately $1.0 million for fixed assets held for sale and $2.0 to $3.0 million in additional litigation reserve costs.Partially offsetting these charges is a gain of approximately $1.3 million on the sale of one of its facilities in Canada, which was sold during the fourth quarter. Julio Quintana, TESCO's Chief Executive Officer, commented "Due to continued market weakness in the oilfield services industry, we have adjusted certain inventory carrying values to better reflect the net realizable value of that inventory.In addition, we have identified certain non-core assets that are no longer needed in our business.We intend to dispose of this inventory and non-core assets over the coming months.We continue to believe the long-term fundamentals of the global oil and gas markets remain intact.With TESCO's innovative offerings and our solid balance sheet, we believe that TESCO is well positioned to take advantage of opportunities as the market recovers." Tesco Corporation is a global leader in the design, manufacture and service of technology based solutions for the upstream energy industry. The Company's strategy is to change the way people drill wells by delivering safer and more efficient solutions that add real value by reducing the costs of drilling for and producing oil and natural gas. TESCO® is a registered trademark in the United States and Canada. For further information please contact: Julio Quintana (713) 359-7000 Bob Kayl(713) 359-7000 Tesco Corporation Caution Regarding Forward-Looking Information; Risk Factors This press release contains forward-looking statements within the meaning of Canadian and United States securities laws, including the United States Private Securities Litigation Reform Act of 1995. From time to time, our public filings, press releases and other communications (such as conference calls and presentations) will contain forward-looking statements. Forward-looking information is often, but not always identified by the use of words such as "anticipate", "believe", "expect", "plan", "intend", "forecast", "target", "project", "may", "will", "should", "could", "estimate", "predict" or similar words suggesting future outcomes or language suggesting an outlook.
